People ex rel. D'Elia v Brann (2021 NY Slip Op 02483)





People ex rel. D'Elia v Brann


2021 NY Slip Op 02483


Decided on April 23, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 23, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, A.P.J.
REINALDO E. RIVERA
SYLVIA O. HINDS-RADIX
COLLEEN D. DUFFY, JJ.


2021-02426

[*1]The People of the State of New York, ex rel. Anne J. D'Elia, on behalf of Kirk Murphy, petitioner, 
vCynthia Brann, etc., et al., respondents.


Anne J. D'Elia, Kew Gardens, NY, petitioner pro se.
Melinda Katz, District Attorney, Kew Gardens, NY (Johnnette Traill, Nancy Fitzpatrick Talcott, and Jessica Coalter of counsel), for respondents.

DECISION & JUDGMENT
Writ of habeas corpus in the nature of an application to reduce bail concerning Kirk Murphy upon Queens County Indictment No. 1702/2019.
ADJUDGED that the writ is dismissed, without costs or disbursements.
The determination of the Supreme Court, Queens County, did not violate "constitutional or statutory standards" (People ex rel. Klein v Krueger , 25 NY2d 497, 499; see People ex rel. Rosenthal v Wolfson , 48 NY2d 230).
MASTRO, A.P.J., RIVERA, HINDS-RADIX and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court